 In the Matter of THE GAERTNER SCIENTIFIC CORPORATIONandUNITEDFARM EQUIPMENT & METAL WORKERS OF AMERICA, C. I. O.Case No. R-5859.Decided September 6, 1943FyffedClarke,byMr. John Harrington,of Chicago, Ill., for theCompany.Meyers & Meyers,byMr. Ben Meyers,of Chicago, Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Farm Equipment & Metal Work-ers of America, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Gaertner Scientific Corporation, Chicago, Illinois,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Robert E.Ackerberg, Trial Examiner.Said hearing was held at Chicago, Illi-nois, on August 20, 1943.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Gaertner Scientific Corporation is an Illinois corporation withits principal place of business at Chicago, Illinois, where it is engagedin the manufacture of scientific and optical instruments.Duringthe 6-month period preceding August 20, 1943, the Company pur-chased raw materials valued in excess of $100,000, over 50 percent of52 N. L. R. B, No. 77.482 THE GAERTNER SCIENTIFIC CORPORATION483which was. shipped to it from points outside the State of Illinois.During the same period the Company manufactured products valuedin excess of $500,000, about 90 percent of which was shipped to pointsoutside the State of Illinois.The Company admits that it is engagedin commerce within the meaning of the National Labor RelationsAct.II.THEORGANIZATION INVOLVEDUnited Farm Equipment & Metal Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONOn July 7, 1943, the Union requested the Company to recognize itas the exclusive collective bargaining representative of the Com-pany's employees.The Company refused this request until such'timeas the Union is certified by the Board.A statement of the Regional Director, introduced into evidence atthe,hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv. THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company, including watchmen, janitors, laboratory employees,and shipping clerks, but excluding supervisory, office, engineering,and clerical employees, foremen, and assistant foremen, constitute anappropriate unit.The Company took no position with respect tothe unit.Evidence introduced at the hearing shows that the em-ployees claimed by the Union form a well-defined homogeneous group.We find that all production and maintenance employees of the Com-pany, including watchmen, janitors, laboratory employees, and ship-ping clerks, but excluding office, engineering, and clerical employees,foremen, assistant foremen, and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.1The Regional Director reported that the Union presented 95 membership application cardsbearing apparently genuine signatures of persons whose names appear on the Company'spay roll of July 28, 1943.There are approximately 202 employees in the appropriate unit.549875-44-vol. 52-32 484DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVES ,We shall direct that the question concerning 'representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF -ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of the NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The GaertnerScientific Corporation, Chicago, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,to determine whether or not they desire to be represented by UnitedFarm Equipment & Metal Workers of America, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.CHAIRMAN MILLis took no part in the consideration of the aboveDecision and Direction of Election.